DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on March 27th, 2019 have been entered and accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "adjacent" in claims 1 and 15 is a relative term which renders the claim indefinite.  The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required..

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tani (US 2013/0052377).
Regarding claim 1, Tani discloses a molded article (ref. #100), comprising a tubular base portion (ref. #105) and an opening portion (ref. #102a-d) disposed in the base portion (Fig. 1; Para. 39), wherein a rib (ref. #103, ref. #104) is disposed at a position adjacent to the opening portion.
Regarding claim 12, Tani teaches the invention disclosed in claim 1, as described above. Additionally, Tani teaches a peripheral edge of the opening portion (ref. #102b-c) has a pair of long-side portions opposite to each other and a pair of short-side portions disposed to be connected with the pair of long-side portions (Fig. 1).
Regarding claim 14, Tani teaches the invention disclosed in claim 1, as described above. Additionally, Tani teaches the molded article is a foamed molded article (Para. 37).
Regarding claim 15, Tani discloses a method of manufacturing a molded article, comprising a molded body formation step and a cut-off step (Para. 54 – Para. 65), wherein in the molded body formation step, a molded body is formed by molding a molten resin (Para. 54), wherein the molded body comprises a tubular base portion (ref. #105), a tubular portion (ref. #101) disposed in such a manner as to be erected from the base portion (Fig. 1), and a rib (ref. #103; ref. #104) disposed at a position adjacent to the tubular portion (Fig. 1), and a closure portion (ref. .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 2 – 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US 2013/0052377).
Regarding claims 2 – 4, Tani teaches the invention disclosed in claim 1, as described above. Additionally, claims 2 – 4 describe limitations that are directed to a parting line on the molded article. In light of the specification, the limitations regarding the “parting line” do not provide structure which would distinguish the instant invention over the invention taught by Tani, as an arbitrary parting line could be placed on the invention in Tani to meet the claims. Thus, these limitations would have been obvious to one of ordinary skill in the art at the time of the invention. 
Regarding claim 5, Tani teaches the invention disclosed in claim 2, as described above. Additionally, Tani teaches the rib is disposed such that a depth of the rib (ref. #104e-f) is increasing as the rib extends from the opening portion (Fig. 1).
Regarding claim 6, Tani teaches the invention disclosed in claim 2, as described above. Additionally, specifying the relationship between the depth of the rib and the thickness of the rib would have been obvious to one of ordinary skill in the art. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). Additionally, it has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 13, Tani teaches the invention disclosed in claim 12, as described above. Additionally, Tani shows a rib (ref. #103b) disposed on the long side portion of the opening portion (Fig. 1). It would have been obvious to one of ordinary skill in the art to specify the rib was centered on the long-side portion as a rearrangement of parts. Rearrangements of parts is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a rearrangement of parts limitation, and the device would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04.

Claims 7 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US 2013/0052377) in view of Tozaki (JP 2009090472, using the attached English translation).
Regarding claim 7, Tani teaches the invention disclosed in claim 1, as described above. However, Tani does not teach a beam rib disposed along a peripheral edge of the opening portion. 
Yet, in a similar field of endeavor, Tozaki discloses a molded article (ref. #1), comprising a tubular base portion (Fig. 1) and an opening portion (ref. #5, #6) disposed in the base portion (Para. 12). Additionally, Tani teaches a beam rib (reinforcement rib) disposed along a peripheral edge of the opening portion (Fig. 1, Para. 12). 
It would have been obvious to one of ordinary skill in the art to modify the invention taught by Tani to include a beam rib disposed along a peripheral edge of the opening portion, as taught by Tozaki. One would be motivated to make this modification to suppress the bending and deformation at the opening portion of the molded article (Tozaki – Para. 12).
Regarding claim 8, Tani in view of Tozaki teaches the invention disclosed in claim 7, as described above. It would have been obvious to one of ordinary skill in the art at the time to combine the rib taught in Tani with the beam rib taught in Tozaki. MPEP 2343 has established that where a finite number of solutions, i.e. combining the beam rib with the rib adjacent to the 
Regarding claim 9, Tani in view of Tozaki teaches the invention disclosed in claim 7, as described above. It would have been obvious to one of ordinary skill in the art at the time to combine the plurality of ribs taught in Tani (ref. #103, ref. #104) with the beam rib taught in Tozaki. MPEP 2343 has established that where a finite number of solutions, i.e. combining the beam rib with the plurality of ribs adjacent to the opening portion, it would be obvious to try with the anticipation of success. Absent any unexpected results this modification is obvious to the skilled artisan.
Regarding claim 10, Tani in view of Tozaki teaches the invention disclosed in claim 7, as described above. Additionally, Tozaki teaches the beam rib is constituted by a groove-shaped concave portion (ref. #6) disposed along the peripheral edge (Para. 12; Fig. 1).
Regarding claim 11, Tani in view of Tozaki teaches the invention disclosed in claim 10, as described above. Additionally, Tozaki teaches the rib (reinforcement rib) is disposed within the groove-shaped concave portion (Para. 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743